268 F.2d 221
Bennerd James CRAIGv.UNITED STATES of America.
No. 6102.
United States Court of Appeals Tenth Circuit.
June 15, 1959.

Appeal from the United States District Court for the Western District of Oklahoma.
James W. Wilson, Denver, Colo., for appellant.
Paul W. Cress, U. S. Atty., and George Camp, Asst. U. S. Atty., Oklahoma City, Okl., for appellee.
Before MURRAH, PICKETT and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Appeal dismissed on ground that the notice of appeal was filed out of time.